Exhibit 10.1

EXECUTION VERSION

 

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO THE CREDIT AGREEMENT, dated June 15, 2016 (this
“Amendment”), is entered into by and among SUNRUN INC., a Delaware corporation
(“Sunrun”), AEE SOLAR, INC., a California corporation (“AEE Solar”), SUNRUN
SOUTH LLC, a Delaware limited liability company (“Sunrun South”), and SUNRUN
INSTALLATION SERVICES INC., a Delaware corporation (“Sunrun Installation
Services” and, together with Sunrun, AEE Solar and Sunrun South, each, a
“Borrower” and, collectively, the “Borrowers”), CLEAN ENERGY EXPERTS, LLC, a
California limited liability company (“CEE” and, together with the Borrowers,
each, a “Loan Party” and, collectively, the “Loan Parties”), and each of the
Persons identified as a “Lender” on the signature pages hereto (each, a
“Lender”) and acknowledged by CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the
Administrative Agent (the “Administrative Agent”), and SILICON VALLEY BANK, as
the Collateral Agent (the “Collateral Agent”) and as the L/C Issuer.  

RECITALS

WHEREAS, the Borrowers entered into the Credit Agreement, dated as of April 1,
2015 (as amended from time to time, the “Credit Agreement”), by and among the
Borrowers, CEE, as a Guarantor, the Administrative Agent, the Lenders party
thereto, Silicon Valley Bank, as the Collateral Agent, and Credit Suisse
Securities (USA) LLC, as the Lead Arranger and Book Runner;

WHEREAS, pursuant to Section 11.01 of the Credit Agreement, no amendment to the
Credit Agreement is effective unless executed by the Borrowers or the applicable
Loan Party, as the case may be, and at least two (2) Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders and acknowledged by the Administrative Agent;

WHEREAS, certain of the amendments in this Amendment will change or otherwise
modify the eligibility criteria, eligible asset classes, reserves or sublimits
in respect of the Borrowing Base and are intended to increase availability under
the Borrowing Base, and the written consent of the Supermajority Lenders is
required for such amendments pursuant to Section 11.01(m) of the Credit
Agreement;

WHEREAS, this Amendment is not otherwise prohibited by Section 11.01 of the
Credit Agreement;

WHEREAS, the Lenders party to this Amendment (the “Supermajority Lenders”) have
Total Credit Exposures representing more than 66 2/3% of the Total Credit
Exposures of all Lenders under the Credit Agreement;

WHEREAS, the Borrowers and the Supermajority Lenders desire to amend the Credit
Agreement on the terms set forth herein;

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

WHEREAS, each of the Administrative Agent and the Collateral Agent by execution
of this Amendment is providing its acknowledgement required under Section 11.01
of the Credit Agreement;

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrowers have
requested Incremental Facilities which will, in the aggregate, increase the
Facility by $40,000,000;

WHEREAS, NY Green Bank, a division of the New York State Energy Research &
Development Authority (“NY Green Bank”), has agreed to become a Lender under the
Credit Agreement with a Commitment of $[***] (the “NYGB Increase”);

WHEREAS, Silicon Valley Bank has agreed to increase its Commitment by
$[***]  (the “SVB Increase”); and

WHEREAS, the Revolving Increase Effective Date in connection with the NYGB
Increase and the SVB Increase will occur simultaneously with the Amendment
Effective Date (as defined below).  

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

ARTICLE 1
DEFINITIONS

1.01Definitions.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

1.02Rules of Interpretation.  The rules of interpretation set forth in Section
1.02 of the Credit Agreement shall apply to this Amendment.  Solely for purposes
of convenience, an amendment to an existing provision of the Credit Agreement is
shown in this Amendment with the text that is deleted from the provision
(indicated textually in the same manner as the following example: deleted text)
and the text that is added to the provision (indicated textually in the same
manner as the following example: double-underlined text).

ARTICLE 2
AMENDMENTS

2.01Additional Definitions.  The following new definitions are added to Section
1.01 of the Credit Agreement (in proper alphanumeric order):

“Adjusted Applicable Percentage” means, with respect to any Lender at any time
with respect to any Revolving Borrowing or any risk participation in any L/C
Credit Extension‎ (including the obligation to make any L/C Advance in
connection with such L/C Credit Extension), such Lender’s Adjusted Applicable
Percentage determined in accordance with the provisions of Section 2.01(c) and
subject to adjustment as provided in Sections 2.14 and 2.15.

2

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

“Convertible Debt” means any unsecured Indebtedness of any Borrower or any of
its Subsidiaries which by its terms may be converted into or exchanged for
Equity Interests of such Borrower or any such Subsidiary at the option of such
Borrower, any such Subsidiary or the holder of such Indebtedness.

“Letter of Credit Notice” means a notice of a request for an L/C Credit
Extension, pursuant to Section 2.03(a), which shall be substantially in the form
of Exhibit T and shall include the Letter of Credit Application for such L/C
Credit Extension.

“NYGB” means NY Green Bank, a division of the New York State Energy Research &
Development Authority.

“NYGB Borrowing Base” means, as of any date of determination, the appraised fair
market value of the Eligible Project Back-Log attributable to [***].

“NYGB Borrowing Base Availability” means, as of any date of determination, the
difference of the NYGB Borrowing Base minus NYGB’s Revolving Exposure at such
time.

“NYGB Borrowing Base Deficiency” means, at the time a Revolving Loan is to be
made by NYGB or a participation in an L/C Credit Extension is to be purchased by
NYGB, the failure of the amount of the NYGB Borrowing Base Availability at such
time to equal or exceed the amount of such Revolving Loan or such participation
in the L/C Credit Extension.  Such determination shall be made based on the most
recently delivered Borrowing Base Certificate and NYGB’s Revolving Exposure as
reflected in the Register.

“NY Project” means a Project located in the State of New York with respect to
which the PV System has an aggregate installed footprint for solar arrays of
[***].

“SREC Transaction” means any contract or agreement for the sale of SRECs, or for
the financing of any SREC agreements.

“Unadjusted Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) represented by such
Lender’s Commitment at such time, subject to adjustment as provided in Sections
2.14 and 2.15.  If the Commitment of all of the Lenders to make Revolving Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Commitments have expired, then
the Unadjusted Applicable Percentage of each Lender shall be determined based on
the Unadjusted Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments.  The Unadjusted Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1.01(b) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, or in any documentation executed by such Lender
pursuant to Section 2.15, as applicable.

3

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

2.02Amendments to Definitions.   

(a)  The “Applicable Percentage” definition set forth in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following text:

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by such Lender’s Commitment at such time, with respect to any Revolving
Borrowing or any risk participation in any L/C Credit Extension‎ (including the
obligation to make any L/C Advance in connection with such L/C Credit
Extension), such Lender’s Unadjusted Applicable Percentage or such Lender’s
Adjusted Applicable Percentage, as the case may be, determined in accordance
with the provisions of Section 2.01(c) and subject to adjustment as provided in
Section 2.14.  If the Commitment of all of the Lenders to make Revolving Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Commitments have expired, then
the Applicable Percentage of each Lender in respect of the Facility shall be
determined based on the Applicable Percentage of such Lender in respect of the
Facility most recently in effect, giving effect to any subsequent
assignments.  The Applicable Percentage of each Lender in respect of the
Facility is set forth opposite the name of such Lender on Schedule 1.01(b) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, or in any documentation executed by such Lender pursuant to Section
2.15, as applicable.Sections 2.14 and 2.15.

(b)  The “Applicable Revolving Percentage” definition set forth in Section 1.01
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following text:

“Applicable Revolving Percentage” means, with respect to any Lender at any time
with respect to any Revolving Borrowing or any risk participation in any L/C
Credit Extension‎ (including the obligation to make any L/C Advance in
connection with such L/C Credit Extension), such Lender’s Applicable Percentage
in respect of the Facility at such time.

(c)  The “Base Rate” definition set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announceddetermined from time to time by Administrative
Agent as its prime rate (the “Prime Rate”) and notified to the Borrowers and (c)
the Eurodollar Rate plus 1.00%. The Prime Rate is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in the Prime Rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the announcement of such change.  Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate
shall be effective

4

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

on the effective date of such change in the Prime Rate, the Federal Funds Rate
or the Eurodollar Rate, as the case may be.

(d)  The “Business Day” definition set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

“Business Day” means any day other than a Saturday, Sunday orthe hours between
9:00 a.m. and 4:00 p.m., Eastern time, Monday through Friday, other than the
following days: (a) New Year’s Day, Dr. Martin Luther King, Jr. Day,
Washington’s Birthday (celebrated on President’s Day), Memorial Day, the day
before Independence Day, Independence Day, Labor Day, Columbus Day, Veterans’
Day, the day before and after Thanksgiving Day, Thanksgiving Day, Christmas Eve,
Christmas Day and New Year’s Eve, (b) any other day on which commercial banks
are required or authorized by Law to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates toin New York State, (c) a legal holiday in the State of New
York or California, (d) solely for purposes of any Eurodollar Rate Loan, means
any such day that is also a London Banking Day. and (e) any day on which
commercial banks and the U.S. Federal Reserve Bank are authorized or required to
be closed in any of the foregoing states.  For purposes hereof, if any day
listed above as a day on which a bank is closed falls on a Saturday or Sunday,
such day is celebrated on either the prior Friday or the following Monday.  

(e)  The “Excluded Subsidiaries” definition set forth in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following text:

“Excluded Subsidiaries” means (i) those direct or indirect subsidiaries of
Sunrun (a) in which Sunrun owns Equity Interests of less than fifty-one percent
(51%), (b) that own, lease or finance (or any Subsidiary that is formed for such
purpose) no assets other than specific Projects and related assets that are
financed as a pool in a manner that is non-recourse to any of the Loan Parties
(other than with respect to Guarantees of certain limited obligations of the
Excluded Subsidiaries to which such Excluded Subsidiaries are party and which
are not in respect of Indebtedness for borrowed money), (c) whose sole assets
consist of Equity Interests in Excluded Subsidiaries of the type described in
the foregoing clause (b), or (d) created for or encumbered by transactions
involving the sale of SREC’sSREC Transactions, and in each casethe case of those
subsidiaries described in clause (b), where either (A) committed financing or
equity contribution proceeds are included in the calculation of Available
Take-Out or (B) Tax Equity Commitments have been fully deployed and which Tax
Equity Commitments are no longer included in the calculation of Available
Take-Out, or (ii) any existing or future acquired or formed Immaterial
Subsidiary.

(f)  The “Fronting Exposure” definition set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

“Fronting Exposure” means, with respect to the L/C Issuer, at any time there is
a Lender that is a Defaulting Lender that is a Lender, with respect to the L/C
Issuer, , the

5

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

aggregate amount of such Defaulting Lender’s respective Applicable Percentage of
theeach outstanding L/C ObligationsObligation other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

(g)  The “Net Retained Value” definition set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

“Net Retained Value” means, as of a given date of determination, the present
value, discounted at six percent (6%), of all remaining customer cash flows
under a Host Customer Agreement, reduced by:

(a)For Tax Equity Partnerships subject to HLBV accounting (i.e., Partnership
Flip Structures and complex Inverted Lease Structures), estimated future cash
distributions to the Tax Equity Investor;

(b)Estimated operating expenses;

(c)Estimated major maintenance expenses;

(d)For simple Inverted Lease Structures, the GAAP financing liability recorded
on the most recent (i) Audited Financial Statements or (ii) quarterly unaudited
financial statements of Sunrun (reduced by investor cash on deposit in the Tax
Equity Partnership, if any, and ITCs from assets funded but not in service); and

(e)The GAAP carrying value of all non-recourse or unsecured Indebtedness, other
than Indebtedness associated with SREC Transactions, recorded on the most recent
(i) Audited Financial Statements or (ii) quarterly unaudited financial
statements of Sunrun; provided, that any additional Indebtedness shall be
calculated on a Pro Forma Basis.

Net Retained Value will only be comprised of Projects that are deployed to Tax
Equity Partnerships. No value will be ascribed to either customer renewal value
or Projects in the Project Back-Log.

Customer cash flows under Host Customer Agreements shall include the sum of the
remaining contracted cash payments that customers are expected to pay over the
initially contracted term of such Host Customer Agreements for systems installed
or placed into a Project Fund as of the measurement date.  This amount shall
include Customer Prepayments contractually owing to the Borrowers, an Excluded
Subsidiary or a Project Fund but uncollected.  Operating expenses and major
maintenance expenses shall be estimated consistent with the most recent
engineering report issued and relied upon in connection with a non-recourse debt
financing of Sunrun.

6

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

(h)  The “Request for Credit Extension” definition set forth in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following text:

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice and, (b) with respect to an
L/C Credit Extension, a Letter of Credit ApplicationNotice.

2.03Amendment to Section 2.01.  Section 2.01 of the Credit Agreement is hereby
amended by inserting at the end thereof the following text as a new subsection
(c):

(c)Adjustments to Applicable Percentages.  

(i)Except as set forth in Section 2.01(c)(ii) and Section 2.01(c)(iii), the
Applicable Percentage of each Lender with respect to a Revolving Borrowing shall
be such Lender’s Unadjusted Applicable Percentage.

(ii)Except as set forth in Section 2.01(c)(iii) with respect to an Unreimbursed
Amount, the obligation of NYGB to make any Revolving Loan shall not exceed the
amount of NYGB Borrowing Base Availability at the time such Revolving Loan is to
be made.  In the event that as a result of the preceding sentence the amount of
such Revolving Loan to be made by NYGB is less than NYGB’s Unadjusted Applicable
Percentage of the applicable Revolving Borrowing requested in the applicable
Loan Notice:

(A) NYGB’s Applicable Percentage of such Revolving Borrowing shall be the
percentage (carried out to the ninth decimal place) determined by dividing the
amount of the Revolving Loan that can then be made by NYGB by the total amount
of the Revolving Borrowing to be made in accordance with the provisions of this
Section 2.01(c)(ii) (such percentage to be NYGB’s Adjusted Applicable Percentage
with respect to such Revolving Borrowing); and

(B) the Applicable Percentage of each Lender other than NYGB with respect to
such Revolving Borrowing shall be the percentage (carried out to the ninth
decimal place) determined by dividing (1) an amount equal to such Lender’s pro
rata share (determined based on the Unadjusted Applicable Percentage of such
Lender divided by the sum of the Unadjusted Applicable Percentages of all
Lenders other than NYGB) of (x) the amount of such Revolving Borrowing requested
in the applicable Loan Notice minus (y) the amount of the Revolving Loan to be
made by NYGB in accordance with the provisions of Section 2.01(c)(ii)(A) by (2)
the amount of such Revolving Borrowing requested in the applicable Loan Notice;
provided, however, that in no event shall the amount in clause (1) cause such
Lender’s Revolving Exposure (after giving effect to such Revolving Borrowing) to
exceed such Lender’s Commitment (such percentage to be such Lender’s Adjusted
Applicable Percentage with respect to such Revolving Borrowing).

7

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

(iii)For purposes of Section 2.03(c), a Lender’s Applicable Percentage with
respect to (x) such Lender’s risk participation in a Letter of Credit shall be a
percentage equal to the Applicable Percentage of such Lender determined in
accordance with Section 2.01(c)(i) or Section 2.01(c)(ii) as if a Revolving
Borrowing in an amount equal to the amount available to be drawn under such
Letter of Credit, determined in accordance with Section 1.06, had been requested
to be made at the time of the issuance of such Letter of Credit or of the most
recent L/C Credit Extension increasing the amount of such Letter of Credit, and
(y) any Unreimbursed Amount with respect to a Letter of Credit shall be equal to
such Lender’s Applicable Percentage determined in accordance with clause (x) of
this sentence.  For the avoidance of doubt, the Lenders’ Applicable Percentages
under clause (x) of the preceding sentence shall be recalculated at the time of
any L/C Credit Extension that increases the amount of such Letter of Credit
based on the amount of the Letter of Credit as so increased. 

2.04Amendment to Section 2.02(a).  Section 2.02(a) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text:

(a)Notice of Borrowing.  Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrowers’ irrevocable notice to the Administrative Agent, which may be
given by telephone; provided that, in the case of any Borrowing, telephonic
notice may be given only if the Applicable Percentage of each Lender with
respect to such Borrowing will be its Unadjusted Applicable Percentage.  Each
such notice must be received by the Administrative Agent not later than 11:00
a.m. (i) threefour (34) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one (1), two (2), three (3) or six (6) months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. fourfive (45) Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.  Not later than 11:00 a.m., threefour (34) Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrowers (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Each telephonic notice by the Borrowers pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrowers.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify
(A) the Facility and whether the

8

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

Borrowers are requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Loans, as the case may be, under such Facility, (B)
the requested date of the Borrowing, conversion or continuation, as the case may
be (which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (E) if applicable, the duration of the
Interest Period with respect thereto and, (F) which of the Borrowers is or are
making the request in the Loan Notice, (G) the Borrowing Base applicable to the
requested Borrowing, (H) the NYGB Borrowing Base applicable to the requested
Borrowing, (I) the amount of the NYGB Borrowing Base Availability, (J) whether
the Lenders will be required to fund the requested Borrowing based on the
respective Unadjusted Applicable Percentage or Adjusted Applicable Percentage,
(K) each Lender’s Applicable Percentage of the requested Borrowing and (L) each
Lender’s Revolving Exposure after giving effect to the requested Borrowing.  If
the Borrowers fail to specify a Type of Loan in a Loan Notice or if the
Borrowers fail to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrowers request a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fail to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.. 

2.05Amendment to Section 2.03(a)(i).  Section 2.03(a)(i) of the Credit Agreement
is hereby deleted in its entirety and replaced with the following text:

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section, (1) from time to time on any Business Day during the period from the
Closing Date until thirty (30) days prior to the Maturity Date, to issue Letters
of Credit in Dollars for the account of any Borrower, and to amend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of any Borrower and
any drawings thereunder in an amount up to their respective Applicable
Percentage of such Letter of Credit; provided that, after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the lesser of the Facility and the Borrowing Base,
(y) the Revolving Exposure of any Lender shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by any Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, any Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly such Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  Each Existing Letter of Credit is deemed
to be a Letter of Credit issued hereunder for all purposes of this Agreement and
the other Loan Documents.  

9

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

2.06Amendments to Sections 2.03(b)(i), (ii) and (iv).  Sections 2.03(b)(i), (ii)
and (iv) of the Credit Agreement are hereby deleted in their entirety and
replaced with the following text, respectively: 

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of any Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit ApplicationNotice,
appropriately completed and signed by a Responsible Officer of such
Borrower.  Such Letter of Credit ApplicationNotice may be sent by fax
transmission, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer.  Such Letter of Credit
ApplicationNotice must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least twothree (23) Business Days (or such
later date and time as the Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, the Letter of Credit Application
included in such Letter of Credit ApplicationNotice shall specify in form and
detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, the Letter of Credit Application included in such
Letter of Credit ApplicationNotice shall specify in form and detail satisfactory
to the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date
of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may
require.  Additionally, such Borrower shall furnish to the L/C Issuer and the
Administrative Agent a Letter of Credit Notice and such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require. Each Letter of Credit Notice shall specify (A) the Borrowing Base
applicable to the requested Letter of Credit, (B) the NYGB Borrowing Base
applicable to the requested Letter of Credit, (C) each Lender’s Revolving
Exposure that will result after giving effect to the issuance of the requested
Letter of Credit, (D) whether Lenders will be required to purchase their
respective participation in the requested Letter of Credit based on their
respective Unadjusted Applicable Percentage or Adjusted Applicable Percentage,
(E) the amount of the participation to be purchased by each Lender in the
requested Letter of Credit and (F) each Lender’s Applicable Percentage of the
requested Letter of Credit.

(ii)Promptly after receipt of any Letter of Credit ApplicationNotice, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
ApplicationNotice from such Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a

10

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

copy thereof.  Unless the L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least onetwo (12)
Business DayDays prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of such Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Revolving Percentage times the amount of such Letter of Credit. 

(iv)If such Borrower so requests in the Letter of Credit Application included in
any applicable Letter of Credit ApplicationNotice, the L/C Issuer may, in its
sole discretion, agree to issue a standby Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided
that, any such Auto-Extension Letter of Credit must permit the L/C Issuer to
prevent any such extension at least once in each twelve (12) month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued.  Unless otherwise directed by the L/C
Issuer, such Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or such Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

2.07Amendments to Sections 2.03(c)(i), (iii) and (v).  Sections 2.03(c)(i),
(iii) and (v) of the Credit Agreement are hereby deleted in their entirety and
replaced with the following text, respectively:

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), such Borrower shall

11

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing.  If such Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Revolving Percentage
thereof.  In such event, such Borrower shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice
and the existence of a Borrowing Base Deficiency or a NYGB Borrowing Base
Deficiency).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that, the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice. 

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice and the existence of a
Borrowing Base Deficiency or a NYGB Borrowing Base Deficiency) cannot be
satisfied or for any other reason, such Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default
Rate.  In such event, each Lender’s payment to the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section.

(v)Each Lender’s obligation to make Revolving Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, any Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default; or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by any Borrower of a Loan Notice and the existence of a Borrowing Base
Deficiency or a NYGB Borrowing Base Deficiency).  If, on any date of
determination, a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
each Lender shall remain obligated to reimburse the L/C Issuer for any drawings
made during the period after the expiry date of such Letter of Credit even if
such Letter of Credit is extended beyond the Maturity Date of the Facility.  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of any

12

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.   

2.08Amendment to Section 2.03(d)(ii).  Section 2.03(d)(ii) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Revolving Percentage thereof, on demand of the Administrative Agent, such
Lender’s pro rata share thereof (determined based upon such Lender’s Applicable
Revolving Percentage used to determine the applicable payment made by such
Lender pursuant to Section 2.03(c)(i)), plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

2.09Amendment to Section 2.03(h).  Section 2.03(h) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text:

(h)  Letter of Credit Fees.  Each Borrower shall pay to the Administrative Agent
for the account of each Lender, subject to Section 2.14, in proportion to its
Applicable Revolving Percentage with respect to each Letter of Credit, a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit issued
pursuant to this Section 2.03 equal to the Applicable Rate times the aggregate
face amount available to be drawn under such Letter of Credit.  For purposes of
computing the aggregate face amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  

2.10Amendment to Section 2.04(a)(i).  Section 2.04(a)(i) of the Credit Agreement
is hereby deleted in its entirety and replaced with the following text:

(i)The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay any Revolving LoansBorrowing in whole or in
part without premium or penalty; provided that, (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) threefour (34)
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on theone (1) Business Day prior to any date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the

13

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

entire principal amount thereof then outstanding.  Each such notice shall
specify the Revolving Borrowing(s) being prepaid, the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (determined
based on such Lender’s Applicable Percentage in respect of the relevant
Facilityeach Revolving Borrowing (or portion thereof) being prepaid).  If such
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of principal shall be accompanied by all
accrued interest on the amount of the Revolving Borrowing(s) being prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.14, such prepayments shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of the FacilityRevolving
Loans being prepaid. 

2.11Amendment to Section 2.04(b)(iii).  Section 2.04(b)(iii) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

(iii)Application of Other Payments.  Except as otherwise provided in Section
2.14, prepayments of the Facility made pursuant to this Section 2.04(b), first,
shall be applied ratably to the L/C Borrowings, second, shall be applied ratably
to the outstanding Revolving LoansBorrowings, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrowers or any other Loan Party or any Defaulting Lender that has provided
Cash Collateral) to reimburse the L/C Issuer or the Lenders, as applicable.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.04(b) shall be applied first to Revolving Borrowings that
consist of Base Rate Loans and then to Revolving Borrowings that consist of
Eurodollar Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.04(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid to the date of prepayment.  Each Lender’s pro rata
share of a prepayment of a Revolving Borrowing shall equal such Lender’s
Applicable Revolving Percentage of such Revolving Borrowing.

2.12Amendments to Sections 2.05(a) and (b).  Sections 2.05(a) and (b) of the
Credit Agreement are hereby deleted in their entirety and replaced with the
following text, respectively:

(a)  Optional.  The Borrowers may, upon notice to the Administrative Agent,
terminate the Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Facility or the Letter of Credit Sublimit; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof

14

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

and (iii) the Borrowers shall not terminate or reduce (A) the Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Facility or the Revolving Exposure of any Lender
would exceed such Lender’s Commitment or (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit.  If
after giving effect to any reduction or termination of Commitments under this
Section 2.05, the Letter of Credit Sublimit exceeds the Facility at such time,
the Letter of Credit Sublimit shall be automatically reduced by the amount of
such excess.

(b)  Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Commitments under this Section 2.05.  Upon any
reduction of the Commitments, the Commitment of each Lender shall be reduced by
such Lender’s Unadjusted Applicable Revolving Percentage of such reduction
amount, the Facility shall be reduced as to such amount and any Commitment Fees
accruing with respect thereto shall be calculated based on the reduced
Facility.  All fees in respect of the Facility accrued until the effective date
of any termination of the Facility shall be paid on the effective date of such
termination.

2.13Amendment to Section 2.06.  Section 2.06 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following text:

Section 2.06Repayment of Loans.

The Borrowers shall repay to the Lenders on the Maturity Date for the Facility
the aggregate principal amount of all Revolving Loans and all L/C Borrowings
outstanding on such date.

2.14Amendment to Section 2.08(a).  Section 2.08(a) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text:

(a)  Commitment Fee.  The Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Revolving
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable Rate
times the actual daily amount by which the Facilitysuch Lender’s Commitment
exceeds the sum of (i) the Outstanding Amount of such Lender’s Revolving Loans
and (ii) the Outstanding Amount of such Lender’s L/C Obligations, subject to
adjustment as provided in Section 2.14.  The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Facility.  

15

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

2.15Amendment to Section 2.11(a).  Section 2.11(a) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text: 

(a)  General.  All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility (or other applicable share as provided herein) ratable
share of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day (in
the Administrative Agent’s sole discretion) and any applicable interest or fee
shall continue to accrue.  Subject to Section 2.06 and as otherwise specifically
provided for in this Agreement, if any payment to be made by the Borrowers shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

2.16Amendment to Section 2.12.  Section 2.12 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following text:

Section 2.12Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facility due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of thesuch Obligations in respect of
the Facility due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facility due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b)
Obligations in respect of any of the Facility owing (but not due and payable) to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to (ii)
the aggregate amount of thesuch Obligations in respect of the Facility owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facility owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time, then, in each case under clauses (a) and (b) above, the Lender receiving
such greater proportion shall (A) notify the Administrative Agent of such fact,
and (B) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders,

16

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facility then due and payable
to the Lenders or owing (but not due and payable) to the Lenders, as the case
may be, provided that:

(1)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.13, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to any Loan Party or any Affiliate thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.17Amendments to Sections 2.14(a)(ii) and (iv).  Sections 2.14(a)(ii) and (iv)
of the Credit Agreement are hereby deleted in their entirety and replaced with
the following text, respectively:

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rataratable basis of any
amounts owing by such Defaulting Lender to the L/C Issuer hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.13; fourth, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released

17

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

pro ratanecessary in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (B)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.13; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that, if (1) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations are held by the Lenders pro rata in
accordance with the Commitments hereundertheir respective Applicable Percentages
of such Loans and funded and unfunded participations in L/C Obligations without
giving effect to Section 2.14(a)(v).  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto. 

(iv)Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Revolving Percentages (calculated without
regard to such Defaulting Lender’s CommitmentApplicable Revolving Percentage)
but only to the extent that (A) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrowers shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (B) such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposureRevolving Exposure following such reallocation.

18

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

2.18Amendment to Section 2.14(b).  Section 2.14(b) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text: 

(b)  Defaulting Lender Cure.  If the Borrowers, the Administrative Agent and the
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Applicable PercentagesPercentage of each
such Loan and each such funded and unfunded participation in a Letter of Credit
(without giving effect to Section 2.14(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.19Amendments to Sections 2.15(a), (d) and (e).  Sections 2.15(a), (d) and (e)
of the Credit Agreement are hereby deleted in their entirety and replaced with
the following text, respectively:

(a)  Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may from time to time, request an increase in the Facility (“Incremental
Facility”) so long as the Facility, after taking into account all such requests,
does not exceed an aggregate principal amount of $250,000,000300,000,000;
provided that (i) any such request for an Incremental Facility shall be in a
minimum aggregate principal amount of $10,000,000 and in increments of
$5,000,000 in excess thereof, and (ii) the Borrowers may make a maximum of three
(3) such requeststwo (2) such requests; provided, however, that any such request
that occurs within ninety (90) days after the most recent request shall not be
deemed an additional request.  At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond.

(d)Effective Date and Allocations.  If the Facility is increased in accordance
with this Section, the Administrative Agent and the Borrowers shall determine
the effective date (the “Revolving Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrowers, the Lenders and the New Lenders of the final allocation of such
increase and the Revolving Increase Effective Date.  The Unadjusted Applicable
Percentages shall be recalculated in

19

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

accordance with the final allocation of such increase to the extent that the
final allocation of such increase is nonratable among the Lenders.   

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of each Borrower,
certifying that, immediately before and after giving effect to the Incremental
Facility, (A) the representations and warranties contained in Article V and the
other Loan Documents are, (x) with respect to representations and warranties
that contain a materiality qualification, true and correct in all respects, and
(y) with respect to representations and warranties that do not contain a
materiality qualification, true and correct in all material respects, in each
case, on and as of the Revolving Increase Effective Date (or if such
representations and warranties expressly relate to an earlier date, as of such
earlier date), and except that, for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, (B) no Default exists,
(C) all financial covenants in Section 7.11 would be satisfied on a Pro Forma
Basis on the Revolving Increase Effective Date and for the most recent
determination period, after giving effect to any such Incremental Facility (and
assuming such Incremental Facility were fully drawn), (D) the maturity date of
the Loans in respect of any portion of such Incremental Facility shall be no
earlier than the Maturity Date of the Facility, (E) the average life to maturity
of the Loans in respect of such Incremental Facility shall be no shorter than
the remaining average life to maturity of the Facility, and (F) all fees and
expenses owing in respect of such increase to the Administrative Agent and the
Lenders shall have been paid.  The Borrowers shall deliver or cause to be
delivered any other customary documents (including, without limitation, legal
opinions) as reasonably requested by the Administrative Agent in connection with
any Incremental Facility.  The Borrowers shall borrow from each New Lender and
from each Lender increasing its Commitment on the Revolving Increase Effective
Date, and such Lenders shall make, Revolving Loans to the Borrowers (in the case
of Eurodollar Rate Loans, with Eurodollar Rate(s) applying to the Interest
Period(s) ending on the date(s) of any then outstanding Interest Period(s)), and
the Borrowers shall prepay any Revolving Loans outstanding on the Revolving
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Revolving Percentages arising from any
nonratable increase in the Commitments under this Section.  Each Lender’s
Applicable Percentage with respect to a Letter of Credit outstanding on the
Revolving Increase Effective Date shall be recalculated in accordance with any
revised Applicable Revolving Percentages arising from any nonratable increase in
the Commitments under this Section.

20

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

2.20Amendment to Section 4.02(b).  Section 4.02(b) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text: 

(b)Default; Borrowing Base Deficiency; NYGB Borrowing Base Deficiency.  No
Default or Borrowing Base Deficiency shall exist as of the date of such Credit
Extension, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.  Solely with respect to NYGB’s obligation
to honor the applicable Request for Credit Extension, no NYGB Borrowing Base
Deficiency shall exist as of the date of such Credit Extension, or would result
from such proposed Credit Extension.

2.21Amendment to Section 5.07.  Section 5.07 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following text:

Section 5.07  No Default or, Borrowing Base Deficiency or NYGB Borrowing Base
Deficiency.

Neither any Borrower nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.   No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.  No Borrowing Base Deficiency exists or would result from the
consummation of the transactions contemplated by this Agreement.  Solely with
respect to NYGB’s obligation to honor any Request for Credit Extension, no NYGB
Borrowing Base Deficiency exists as of the date of any such proposed Credit
Extension, or would result from any such proposed Credit Extension.

2.22Amendment to Section 6.02(m)(i).  Section 6.02(m)(i) of the Credit Agreement
is hereby deleted in its entirety and replaced with the following text:

(i)As soon as available, but in any event within twenty (20) days after the end
of each month, a Borrowing Base Certificate, together with a Back-Log
Spreadsheet and a Take-Out Spreadsheet, providing, as of the end of the prior
month, (A) megawatts installed, (B) megawatts added, (C) net megawatts backlog,
(D) megawatts terminated, (E) the Borrowing Base, (F) the NYGB Borrowing Base,
(G) the Revolving Exposure of NYGB and of each other Lender, (H) the NYGB
Borrowing Base Availability, (I) the Total Outstandings, (GJ) the Unencumbered
Liquidity, (HK) any contracts that are ineligible for Tranching under any open
Tax Equity Partnership (including the number, face value and reasons for
rejection) and (IL) such other supporting information as reasonably requested by
the Administrative Agent, the Collateral Agent or the Lenders, each prepared as
at the end of such month, duly certified by a Responsible Officer that is the
chief executive officer, chief financial officer, treasurer or controller of the
Borrowers.  Notwithstanding the foregoing, in the event of a Borrowing Base
Deficiency, for the period during which the Borrowing Base Deficiency exists,
the Loan Parties shall deliver to the Administrative Agent, the Collateral Agent
and the Lenders such Borrowing Base Certificate on a bi-weekly basis.

21

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

2.23Amendment to Section 7.01(s).  Section 7.01(s) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text: 

(s)Liens on SRECs or Liens in connection with any contract or agreement for the
sale of SRECsSREC Transaction; and

2.24Amendments to Section 7.02.  

(a)  Section 7.02(c) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following text:

(c)Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
principal amount of all Indebtedness of the Loan Parties incurred in reliance on
this clause (c) and clause (op) below at any time outstanding shall not exceed
$25,000,00040,000,000;

(b)  Section 7.02(i) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following text:

(i)  any Borrower’s limited guarantees, indemnification obligations and
obligations to make capital contributions to or repurchase assets of the
Excluded Subsidiaries (including Equity Interests of Excluded Subsidiaries) as
required under the documents evidencing the Tax Equity Commitments, Backlever
Financing, SREC Transactions, or System Refinancing, as the case may be, so long
as (i) such indemnification and capital contribution obligations are not made in
respect of obligations to repay debt for borrowed money and, (ii) if any
Borrower is required to make a payment or contribution in connection with such
obligations, after giving effect to such payment or contribution on a Pro Forma
Basis, (x) the Loan Parties shall be in compliance with each of the financial
covenants set forth in Section 7.11 and (y) no Borrowing Base Deficiency shall
exist.

(c)  Section 7.02(o) of the Credit Agreement is hereby deleted in its entirety,
renumbered as subsection (p) and replaced with the following text:

(p)other unsecured Indebtedness not contemplated by the above provisions,
together with the aggregate principal amount of all Indebtedness incurred in
reliance on clause (c) above at any time outstanding, in an aggregate principal
amount not to exceed $25,000,00040,000,000 at any time outstanding.

(d)  Section 7.02 of the Credit Agreement is hereby amended by inserting the
following text as new subsection (o):

(o)Convertible Debt having a maximum conversion price equal to [***] of the
trading price; provided, however, that (i) the maturity date for any such
Convertible Debt shall occur after the Maturity Date of the Facility, (ii) all
financial covenants in Section 7.11 would be satisfied on a Pro Forma Basis on
the date of issuance of any such

22

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

Convertible Debt, after giving effect to such Convertible Debt (and assuming
such Convertible Debt were fully drawn), and (iii) the aggregate principal
amount of all Indebtedness of the Loan Parties incurred in reliance on this
clause (o) at any time outstanding shall not exceed $150,000,000; and 

2.25Amendment to Section 11.04(c).  Section 11.04(c) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text:

(c)  Reimbursement by Lenders.  To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent or the Collateral
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
or the Collateral Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent or the Collateral Agent (or any
such sub-agent) or the L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).

2.26Amendment to Section 11.06(b)(vi).  Section 11.06(b)(vi) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) itssuch Defaulting Lender’s full pro rata share of all
LoansRevolving Borrowings and participations in Letters of Credit in accordance
with its Applicable Percentage of each Revolving Borrowing and of each
participation in a Letter of Credit.  Notwithstanding the

23

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Revolving Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

2.27Amendment to Section 11.07.  Section 11.07 of the Credit Agreement is hereby
amended by inserting at the end thereof the following text as a new subsection
(e):

(e)  FOIL.  NOTWITHSTANDING ANY PROVISION OF THIS SECTION 11.07 TO THE CONTRARY,
THE LOAN PARTIES ACKNOWLEDGE AND AGREE THAT ALL INFORMATION, IN ANY FORMAT,
SUBMITTED TO NYGB SHALL BE SUBJECT TO AND TREATED IN ACCORDANCE WITH THE NYS
FREEDOM OF INFORMATION LAW (“FOIL,” PUBLIC OFFICERS LAW, ARTICLE 6). PURSUANT TO
FOIL, NYGB IS REQUIRED TO MAKE AVAILABLE TO THE PUBLIC, UPON REQUEST, RECORDS OR
PORTIONS THEREOF WHICH IT POSSESSES, UNLESS THAT INFORMATION IS STATUTORILY
EXEMPT FROM DISCLOSURE. THEREFORE, UNLESS THIS AGREEMENT SPECIFICALLY REQUIRES
OTHERWISE, THE LOAN PARTIES SHOULD SUBMIT INFORMATION TO NYGB IN A
NON-CONFIDENTIAL, NON-PROPRIETARY FORMAT. FOIL DOES PROVIDE THAT NYGB MAY DENY
ACCESS TO RECORDS OR PORTIONS THEREOF THAT “ARE TRADE SECRETS OR ARE SUBMITTED
TO AN AGENCY BY A COMMERCIAL ENTERPRISE OR DERIVED FROM INFORMATION OBTAINED
FROM A COMMERCIAL ENTERPRISE AND WHICH IF DISCLOSED WOULD CAUSE SUBSTANTIAL
INJURY TO THE COMPETITIVE POSITION OF THE SUBJECT ENTERPRISE.” [SEE PUBLIC
OFFICERS LAW, § 87(2)(D)].

24

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

ACCORDINGLY, IF THIS AGREEMENT SPECIFICALLY REQUIRES SUBMISSION OF INFORMATION
IN A FORMAT THE LOAN PARTIES CONSIDER A PROPRIETARY AND/OR CONFIDENTIAL TRADE
SECRET, THE LOAN PARTIES SHALL FULLY IDENTIFY AND PLAINLY LABEL THE INFORMATION
“CONFIDENTIAL” OR “PROPRIETARY” AT THE TIME OF DISCLOSURE.  BY SO MARKING SUCH
INFORMATION, THE LOAN PARTIES REPRESENT THAT THE INFORMATION HAS ACTUAL OR
POTENTIAL SPECIFIC COMMERCIAL OR COMPETITIVE VALUE TO THE COMPETITORS OF THE
LOAN PARTIES.  WITHOUT LIMITATION, INFORMATION WILL NOT BE CONSIDERED
CONFIDENTIAL OR PROPRIETARY IF IT IS OR HAS BEEN (I) GENERALLY KNOWN OR
AVAILABLE FROM OTHER SOURCES WITHOUT OBLIGATION CONCERNING ITS CONFIDENTIALITY;
(II) MADE AVAILABLE BY THE OWNER TO OTHERS WITHOUT OBLIGATION CONCERNING ITS
CONFIDENTIALITY; OR (III) ALREADY AVAILABLE TO NYGB WITHOUT OBLIGATION
CONCERNING ITS CONFIDENTIALITY. IN THE EVENT OF A FOIL REQUEST, IT IS NYGB’S
POLICY TO CONSIDER RECORDS AS MARKED ABOVE PURSUANT TO THE TRADE SECRET
EXEMPTION PROCEDURE SET FORTH IN 21 NEW YORK CODES RULES & REGULATIONS § 501.6
AND ANY OTHER APPLICABLE LAW OR REGULATION. HOWEVER, NYGB CANNOT GUARANTEE THE
CONFIDENTIALITY OF ANY INFORMATION SUBMITTED. MORE INFORMATION ON FOIL, AND THE
RELEVANT STATUTORY LAW AND REGULATIONS, CAN BE FOUND AT THE WEBSITE FOR THE
COMMITTEE ON OPEN GOVERNMENT (HTTP://WWW.DOS.STATE.NY.US/COOG/FOIL2.HTML) AND
NYGB’S REGULATIONS, PART 501.

2.28Amendments to Sections 11.14(b) and (c).  Sections 11.14(b) and (c) of the
Credit Agreement are hereby deleted in their entirety and replaced with the
following text, respectively:

(b)  SUBMISSION TO JURISDICTION.  THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO OR FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY, IN ACCORDANCE WITH
THE PROVISIONS OF NY CLS CPLR § 505, SUBMITS TO THE EXCLUSIVE GENERAL
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE

25

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR THEIR PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)  WAIVER OF VENUE.  THE BORROWERS AND EACH OTHER LOAN PARTYEACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION 11.14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

2.29Amendment to Article XI.  Article XI of the Credit Agreement is hereby
amended by inserting at the end thereof the following text as a new Section
11.22:

Section 11.22  Iran Divestment Act.

In accordance with Section 2879-c of the Public Authorities Law, by signing this
Agreement, each of the Borrowers certifies, for itself, each other Loan Party
and their respective Affiliates, under penalty of perjury, to the best of its
knowledge and belief, that none of the Borrowers, the other Loan Parties or any
of their respective Affiliates is on the list created pursuant to paragraph (b)
of subdivision 3 of section 165-a of the New York State Finance Law (See
www.ogs.ny.gov/about/regs/ida.asp).

2.30Amendments to Exhibits.  

(a)  Exhibit E of the Credit Agreement is hereby deleted in its entirety and
replaced with the new Exhibit E attached hereto as Annex I.

(b)  Exhibit P of the Credit Agreement is hereby deleted in its entirety and
replaced with the new Exhibit P attached hereto as Annex II.

26

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

(c)  The new Exhibit T attached hereto as Annex III is hereby inserted at the
end of the Exhibits of the Credit Agreement.

2.31Amendments to Schedules.  

(a)  Schedule 1.01(b) of the Credit Agreement is hereby deleted in its entirety
and replaced with the new Schedule 1,01(b) attached hereto as Annex IV.

(b)  Schedule 5.21(d)(i) of the Credit Agreement is hereby deleted in its
entirety and replaced with the new Schedule 5.21(d)(i) attached hereto as Annex
V.

(c)  Schedule 5.21(g)(ii) of the Credit Agreement is hereby deleted in its
entirety and replaced with the new Schedule 5.21(g)(ii) attached hereto as Annex
VI.

(d)  Schedule 6.14(d)(i)(D) of the Credit Agreement is hereby deleted in its
entirety and replaced with the new Schedule 6.14(d)(i)(D) attached hereto as
Annex VII.

ARTICLE 3
INCREASED FACILITIES

3.01NYGB Increase.  Upon execution and delivery of the joinder agreement
described in Section 5.01(g) below, on the Revolving Increase Effective Date, NY
Green Bank shall become a Lender under the Credit Agreement with a Commitment of
[***].

3.02SVB Increase.  SVB hereby increases its Commitment by an additional [***],
effective as of the Revolving Increase Effective Date.

3.03Reallocations and Partial Prepayments.  Schedule A sets forth the
reallocation of the Commitments and the Applicable Percentages of the Lenders,
the partial prepayments of Revolving Loans outstanding, and the reallocation of
the Lenders’ risk participation in Letters of Credit outstanding, in each case
as required by Section 2.15(e) of the Credit Agreement in connection with the
NYGB Increase and the SVB Increase on the Revolving Increase Effective Date and
as of the Revolving Increase Effective Date.

3.04Accrued Interest.  Notwithstanding anything to the contrary in Section
2.04(b) of the Credit Agreement or otherwise, the parties hereto agree that any
accrued interest in connection with the partial prepayments of Revolving
Borrowings to be made to the Lenders as set forth on the Schedule A shall be
paid to such Lenders on the first Interest Payment Date after the Revolving
Increase Effective Date applicable to each such Revolving Borrowing.

3.05Collateral Access Agreements.  The Loan Parties shall be permitted to
include as Eligible Inventory in the Borrowing Base Certificate to be delivered
pursuant to Section 5.01(f) below any Inventory that does not satisfy clause
(c)(i) of the “Eligible Inventory” definition as of the Amendment Effective
Date; provided that the Loan Parties deliver to the Collateral Agent within
ninety (90) days of the Amendment Effective Date a fully executed Collateral
Access Agreement in connection with any property where such Inventory is
located; provided, further, that the failure of the Loan Parties to do so shall
constitute a Default and such Eligible Inventory

27

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

shall be excluded from the Borrowing Base until such time as the conditions such
clause (c)(i) have been satisfied. 

3.06Revolving Increase Effective Date.  The Revolving Increase Effective Date in
connection with the NYGB Increase and the SVB Increase shall be the Amendment
Effective Date.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to each of the Lenders and the
Administrative Agent, on the date hereof, that the following statements are true
and correct:

4.01Existence.  Such Loan Party is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization.

4.02Power and Authority.  Such Loan Party has the requisite power and authority
to execute and deliver this Amendment.

4.03Due Authorization.  The execution, delivery and performance of this
Amendment have been duly authorized by all necessary corporate or limited
liability company action on the part of such Loan Party.  The applicable
resolutions of such Loan Party authorize the execution, delivery and performance
of this Amendment by such Loan Party and are in full force and effect without
modification or amendment.

4.04Binding Obligation.  This Amendment has been duly executed and delivered by
such Loan Party, and this Amendment and the Credit Agreement, as amended by this
Amendment, constitute the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with the terms of this
Amendment and the Credit Agreement, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

4.05No Default or Event of Default.  As of the date hereof, no event has
occurred and is continuing or would result from the consummation of the
amendments contemplated by this Amendment that would constitute a Default or an
Event of Default.

4.06Reallocations and Partial Prepayments.  The amounts set forth on Schedule A
hereto are true and correct as of the date hereof and the amount of New York
Borrowing Base Availability (as defined in Section 2.01 above) as of the date
hereof is in excess of the sum of (i) the amount to be funded by NY Green Bank
pursuant to Section 5.01(h) below and (ii) the amount of risk participation in
existing Letters of Credit allocated to NY Green Bank as set forth on Schedule
A.

28

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

ARTICLE 5
CONDITIONS PRECEDENT

5.01Conditions Precedent to Effectiveness.  The amendments contained in Article
2 of this Amendment shall not be effective until the date (such date, the
“Amendment Effective Date”) that the following conditions precedent have been
satisfied or waived by the Supermajority Lenders:

(a)  The Administrative Agent shall have received copies of this Amendment
executed by the Borrower and the Supermajority Lenders, and acknowledged by the
Administrative Agent and the Collateral Agent.

(b)  The Borrowers shall have paid all fees, costs and expenses of the
Administrative Agent, the Collateral Agent and the Lenders incurred in
connection with the execution and delivery of this Amendment (including
third-party fees and out-of-pocket expenses of the Lenders’ counsel and fees of
Collateral Agent’s counsel and other advisors or consultants retained by the
Administrative Agent).

(c)  The Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party, dated the Amendment Effective Date, certifying the
matters set forth in Section 2.15(e) of the Credit Agreement, in form and
substance acceptable to the Administrative Agent.

(d)  The Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party dated the Amendment Effective Date, in form and
substance acceptable to the Administrative Agent, attaching and certifying as
true, correct and complete: (i) the Organization Documents of each Loan Party
(which, to the extent filed with a Governmental Authority, shall be certified as
of a recent date by such Governmental Authority), (ii) the resolutions or other
authorizations of the governing body of each Loan Party certified as being in
full force and effect on the Amendment Effective Date, authorizing the
execution, delivery and performance of this Amendment and any instruments or
agreements required hereunder, (iii) a certificate of good standing, existence
or its equivalent of each Loan Party certified as of a recent date by the
appropriate Governmental Authority and (iv) the incumbency (including specimen
signatures) of the Responsible Officers of each Loan Party.

(e)  The Administrative Agent shall have received an opinion or opinions of
counsel for the Loan Parties, dated the Amendment Effective Date and addressed
to the Administrative Agent and the Lenders, in form and substance acceptable to
the Administrative Agent.

(f)  The Administrative Agent and the Collateral Agent shall have received a
Borrowing Base Certificate dated as of the Amendment Effective Date
substantially in the form attached hereto as Annex II, calculated as of the
close of business for fiscal month ending April 30, 2016, appropriately
completed, duly certified by a Responsible Officer that is the chief executive
officer, chief financial officer, treasurer or controller of the Borrowers.

(g)  NY Green Bank shall have delivered to the Borrowers and the Administrative
Agent a duly executed joinder agreement, pursuant to which it shall become a
Lender under the Credit

29

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

Agreement with a Commitment of [***], in form and substance satisfactory to the
Administrative Agent and its counsel.

(h)  The Administrative Agent shall have received from NY Green Bank immediately
available funds in the amount of [***] and from Silicon Valley Bank immediately
available funds in the amount of [***], to be applied by the Administrative
Agent to make the partial prepayments set forth on Schedule A.

(i)  The Borrowers shall have delivered or caused to be delivered any other
customary documents as reasonably requested by the Administrative Agent in
connection with this Amendment, the NYGB Increase and the SVB Increase.

ARTICLE 6
GENERAL PROVISIONS

6.01Notices.  All notices and other communications given or made pursuant hereto
shall be made as provided in the Credit Agreement.

6.02Severability.  In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

6.03Headings.  Section headings have been inserted in this Amendment as a matter
of convenience for reference only and it is agreed that such paragraph headings
are not a part of this Amendment and shall not be used in the interpretation of
any provision of this Amendment.

6.04Governing Law.  This Amendment shall be governed by and construed in
accordance with the law of the State of New York.

6.05Counterparts.  This Amendment may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
all of the parties listed below.

6.06Ratification.  Except as amended hereby, the Credit Agreement and the other
Loan Documents remain in full force and effect.

6.07Amended Terms.  On and after the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  The execution, delivery and performance
of this Amendment shall not constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of the Lenders, the Administrative
Agent, the Collateral Agent or the Arranger under, the Credit Agreement or any
other Loan Document.  Nothing contained in this Amendment shall be construed as
a substitution or novation of the obligations of the Loan Parties outstanding
under the Credit Agreement or instruments securing the same, which obligations
shall remain in full force and effect, except to the extent that the terms
thereof are modified by this Amendment.  Nothing

30

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

expressed or implied in this Amendment shall be construed as a release or other
discharge of the Loan Parties from any of their obligations or liabilities under
the Credit Agreement or any other Loan Document. 

6.08Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

6.09Costs and Expenses; Indemnification; Reimbursement.  The parties hereto
agree that this Amendment is subject to the costs and expenses, indemnification,
reimbursement and related provisions set forth in Section 11.04 of the Credit
Agreement.

6.10Submission to Jurisdiction; Waiver of Venue; Service of Process; Waiver of
Jury Trial.  The submission to jurisdiction, waiver of venue, service of process
and waiver of jury trial provisions set forth in Sections 11.14(b), (c) and (d)
and 11.15 of the Credit Agreement, respectively, are hereby incorporated by
reference, mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

 

31

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

BORROWERS:

SUNRUN INC.,
a Delaware corporation

 

By:

/s/ Bob Komin

 

Name:

Bob Komin

 

Title:

Chief Financial Officer

 

 

 

 

 

AEE SOLAR, INC.,
a California corporation

 

By:

/s/ Bob Komin

 

Name:

Bob Komin

 

Title:

Chief Financial Officer

 

 

 

 

 

SUNRUN SOUTH LLC,
a Delaware limited liability company

 

By:

/s/ Bob Komin

 

Name:

Bob Komin

 

Title:

Chief Financial Officer

 

 

 

SUNRUN INSTALLATION SERVICES INC.,
a Delaware corporation

 

By:

/s/ Bob Komin

 

Name:

Bob Komin

 

Title:

Chief Financial Officer

 

 

 

[Signature Page to Amendment No. 2 – Credit Agreement]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

GUARANTOR:

CLEAN ENERGY EXPERTS, LLC,
a California limited liability company

 

By:

/s/ Mina Kim

 

Name:

Mina Kim

 

Title:

General Counsel

 

 

 



33

 

--------------------------------------------------------------------------------

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Lender

By:

/s/ Mikhail Faybusovich

Name:

Mikhail Faybusovich

Title:

Authorized Signatory

 

 

 

 

By:

/s/ D. Andrew Maletta

Name:

D. Andrew Maletta

Title:

Authorized Signatory

 

 

 

[Signature Page to Amendment No. 2 – Credit Agreement]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Lender

By:

/s/ Patrick Layton

Name:

Patrick Layton

Title:

Vice President

 

 

 

[Signature Page to Amendment No. 2 – Credit Agreement]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

GOLDMAN SACHS BANK USA,

as Lender

By:

/s/ Jerry Li

Name:

Jerry Li

Title:

Authorized Signatory

 

 

 

 

[Signature Page to Amendment No. 2 – Credit Agreement]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

ROYAL BANK OF CANADA,

as Lender

By:

/s/ Frank Lambrinos

Name:

Frank Lambrinos

Title:

Authorized Signatory

 

 

 

 

[Signature Page to Amendment No. 2 – Credit Agreement]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

KEYBANK NATIONAL ASSOCIATION,

as Lender

By:

/s/ Richard Gerling

Name:

Richard Gerling

Title:

Senior Vice President

 

 

 

 

[Signature Page to Amendment No. 2 – Credit Agreement]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

SILICON VALLEY BANK,

as Collateral Agent, L/C Issuer and Lender

By:

/s/ Vince Otto

Name:

Vince Otto

Title:

VP

 

 

 

 

[Signature Page to Amendment No. 2 – Credit Agreement]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

NY GREEN BANK,

a division of the New York State Energy Research & Development Authority,
as Lender

By:

/s/ Alfred Griffin

Name:

Alfred Griffin

Title:

President

 

 

 

 

[Signature Page to Amendment No. 2 – Credit Agreement]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

ANNEX I

EXHIBIT E

TO CREDIT AGREEMENT

Form of
Loan Notice

TO:

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent

RE:

Credit Agreement, dated as of April 1, 2015, by and among Sunrun Inc., a
Delaware corporation, AEE Solar, Inc., a California corporation, Sunrun South
LLC, a Delaware limited liability company, and Sunrun Installation Services
Inc., a Delaware corporation (collectively, the “Borrowers”), the Guarantors,
the Lenders, Credit Suisse AG, Cayman Islands Branch, as Administrative Agent,
and Silicon Valley Bank, as Collateral Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein shall have the meaning
set forth in the Credit Agreement)

DATE:

[Date]

 

The undersigned hereby requests (select one):

c

A Borrowing of the Revolving Loan

c

A [conversion] or [continuation] of Revolving Loans

---

1.

On __________________ (the “Credit Extension Date”)

2.

In the amount of $__________________

3.

Comprised of: c      Base Rate Loans

c      Eurodollar Rate Loans

4.

For Eurodollar Rate Loans: with an Interest Period of _____ months

5.

The Revolving Borrowing requested herein is subject to the most recently
delivered Borrowing Base Certificate, dated as of ________, 20__ (the “Current
Borrowing Base Certificate”).

6.

The Borrowing Base set forth in the Current Borrowing Base Certificate is
$________________.  

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

7.

The NYGB Borrowing Base set forth in the Current Borrowing Base Certificate is
$_______________. 

8.

The amount of the NYGB Borrowing Base Availability as of the Credit Extension
Date is $______________.

9.

The Lenders will be required to fund the Revolving Borrowing requested herein
based on:

cUnadjusted Applicable Percentage

cAdjusted Applicable Percentage

10.

Below sets forth each Lender’s Applicable Percentage of the Revolving Borrowing
requested herein, the amount of such Revolving Borrowing corresponding to such
Applicable Percentage and the amount of such Lender’s Revolving Exposure after
giving effect to such Revolving Borrowing.

Lender

[Unadjusted] [Adjusted] Applicable Percentage

Amount of
Revolving Borrowing

Revolving Exposure

Credit Suisse AG, Cayman Islands Branch

 

 

 

Morgan Stanley Senior Funding, Inc.

 

 

 

Goldman Sachs Bank USA

 

 

 

KeyBank National Association

 

 

 

Silicon Valley Bank

 

 

 

Royal Bank of Canada

 

 

 

Comerica Bank

 

 

 

NY Green Bank

 

 

 

 

The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(a) and the requirements of Section 2.01(c) of the
Credit Agreement.

Each of the Borrowers hereby represents and warrants that the conditions
specified in Section 4.02 of the Credit Agreement shall be satisfied on and as
of the Credit Extension Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

SUNRUN INC.,
a Delaware corporation, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

AEE SOLAR, INC.,
a California corporation, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

SUNRUN SOUTH LLC,
a Delaware limited liability company, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

SUNRUN INSTALLATION SERVICES INC.,
a Delaware corporation, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

ANNEX II

EXHIBIT P

TO CREDIT AGREEMENT

Form of
Borrowing Base Certificate

TO:

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent

Silicon Valley Bank, as Collateral Agent

 

RE:

Credit Agreement, dated as of April 1, 2015, by and among Sunrun Inc., a
Delaware corporation, AEE Solar, Inc., a California corporation, Sunrun South
LLC, a Delaware limited liability company, and Sunrun Installation Services
Inc., a Delaware corporation (collectively, the “Borrowers”), the Guarantors,
the Lenders, Credit Suisse AG, Cayman Islands Branch, as Administrative Agent,
and Silicon Valley Bank, as Collateral Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein shall have the meaning
set forth in the Credit Agreement)

DATE:

[Date]

 

This Borrowing Base Certificate (this “Certificate”) is submitted pursuant to
Section 6.02(m) of the Credit Agreement.  Pursuant to the Collateral Documents,
the Collateral Agent has been granted a security interest in all of the
Collateral referred to in this Certificate and has a valid perfected first
priority security interest in the Collateral, subject to Permitted Liens.  The
undersigned certifies as follows:

 

1.

Exhibit A-1 attached hereto sets forth a true and accurate calculation of the
Borrowing Base as of the close of business for the fiscal month ended [_____],
20[__].

 

2.

Exhibit A-2 attached hereto sets forth a true and accurate calculation of the
NYGB Borrowing Base as of the close of business for the fiscal month ended
[_____], 20[__].

 

3.

Attached hereto as Exhibit B-1 is a Back-Log Spreadsheet for the Project
Back-Log relating to all Projects as of the close of business for the fiscal
month ended [_____], 20[__].

 

4.

Attached hereto as Exhibit B-2 is a Back-Log Spreadsheet for the Project
Back-Log relating to [***] as of the close of business for the fiscal month
ended [_____], 20[__].

 

5.

Attached hereto as Exhibit C is a Take-Out Spreadsheet as of the close of
business for the fiscal month ended [_____], 20[__].

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

6.

The following is true and accurate as of the close of business for the fiscal
month ended [_____], 20[__].   

 

(a)   Borrowing Base

$__________

 

(b)   Facility

$__________

 

(c)   Aggregate Outstanding Amount of Revolving Loans

$__________

 

(d)   Aggregate Outstanding Amount of L/C Obligations

$__________

 

(e)   Sum of Item (c) plus Item (d)

$__________

 

(f)   Difference of Item (b) minus Item (e)

$__________

 

(g)   Borrowing Availability (lesser of Item (a) and Item (f))

$__________

 

7.

The following is true and accurate as of the close of business for the fiscal
month ended [_____], 20[__].  

 

(a)   NYGB Borrowing Base

$__________

 

(b)   NYGB’s Revolving Exposure

$__________

 

(c)   NYGB Borrowing Base Availability (difference of Item (a) minus Item (b))

$__________

 

8.

The following Revolving Exposure of each Lender is true and accurate as of the
close of business for the fiscal month ended [_____], 20[__].  

 

(a)   Credit Suisse AG, Cayman Islands Branch

$__________

 

(b)   Morgan Stanley Senior Funding, Inc.

$__________

 

(c)   Goldman Sachs Bank USA

$__________

 

(d)   KeyBank National Association

$__________

 

(e)   Silicon Valley Bank

$__________

 

(f)   Royal Bank of Canada

$__________

 

(g)   Comerica Bank

$__________

 

(h)   NY Green Bank

$__________

 

9.

[A Borrowing Base Deficiency exists in an amount [in excess of] [equal to] [less
than] twenty percent (20%) of the Borrowing Base, as set forth below.

 

(a)   Difference of Item (e) minus Item (a)

$__________

 

(b)   Product of 20% and Item (a)

$__________] 1

 

1 

Only applicable if Item (e) is greater than Item (a).

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

10.

[As of the close of business for the fiscal month ended [_____], 20[__], the
Borrowers have $[_________] in unrestricted cash and deposit account balances
with respect to which the Collateral Agent has obtained a perfected first
priority Lien subject to no other Liens.]2 

 

11.

As of the close of business for the fiscal month ended [______], 20[__], (i)
megawatts installed were [__________], (ii) megawatts added were [____________],
(iii) net megawatts backlog was [__________], and (iv) megawatts terminated were
[_________].

 

12.

As of the close of business for the fiscal month ended [______], 20[__], the
Unencumbered Liquidity was $[________].

 

13.

Attached hereto as Exhibit D is a listing, as of the close of business for the
fiscal month ended [_____], 20[__], of any contracts that have become ineligible
for Tranching under any open Tax Equity Partnership (including the number, face
value and reasons for rejection).

 

14.

As of the closing of business for the fiscal month ended [_____], 20[__], no
Default or Event of Default has occurred or is continuing.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

2 

Only applicable if a Borrowing Base Deficiency exists in an amount equal to or
less than twenty percent (20%) of the Borrowing Base.

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

SUNRUN INC.,
a Delaware corporation, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

AEE SOLAR, INC.,
a California corporation, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

SUNRUN SOUTH LLC,
a Delaware limited liability company, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

SUNRUN INSTALLATION SERVICES INC.,
a Delaware corporation, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

Exhibit A-1

CALCULATION OF THE BORROWING BASE

 

1.

Eligible Project Back-Log (appraised fair market value) (see Attachment 1
hereto)

  

$_____________

 

 

 

 

2.

Product of [***] and Item 1

 

$_____________

 

 

 

 

3.

Eligible Take-Out (see Attachment 2 hereto)

 

$_____________

 

 

 

 

4.

Backlever Financing required to collateralize Item 10

 

$_____________

 

 

 

 

5.

Difference of Item 3 minus Item 4

 

$_____________

 

 

 

 

6.

Product of [***] and Item 5

 

$_____________

 

 

 

 

7.

Net Retained Value

 

$_____________

 

 

 

 

8.

Product of [***] and Item 7

 

$_____________

 

 

 

 

9.

Least of Item 2, Item 6 and Item 8

 

$_____________

 

 

 

 

10.

Committed but undrawn Backlever Financing proceeds for Projects that have been
sold or contributed to a Project Fund or a Tax Equity Investor (and removed from
Eligible Project Back-Log in Item 1)

 

$_____________

 

 

 

 

11.

Product of [***] and Item 10

 

$_____________

 

 

 

 

12.

Eligible Hawaii Tax Credit Receivables expected to be received on Projects that
have achieved Milestone One

 

$_____________

 

 

 

 

13.

Product of [***] and Item 123

 

$_____________

 

 

 

 

14.

Eligible Customer Upfront Payment Receivables expected to be received on
Projects that have achieved Milestone One

 

$_____________

 

 

 

 

15.

Product of [***] and Item 14

 

$_____________

 

 

 

 

16.

Estimated final sale value of direct cash sale Projects in the Project Back-Log

 

$_____________

 

 

 

 

17.

Product of [***] and Item 16

 

$_____________

 

 

 

 

18.

Eligible Trade Accounts of AEE and SIS

 

$_____________

 

 

 

 

19.

Product of [***] and Item 18

 

$_____________

 

 

 

 

20.

Eligible Inventory for sale to third parties held by AEE

 

$_____________

 

 

 

 

21.

Product of [***] and Item 204

 

$_____________

 

 

 

 

22.

Borrowing Base (sum of Item 9 plus Item 11 plus Item 13 plus Item 15 plus Item
17 plus Item 19 plus Item 21)

 

$_____________

 

 

3 

Up to a maximum of $40,000,000.

4 

Up to a maximum of $40,000,000.

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

ATTACHMENT 1

 

CALCULATION OF ELIGIBLE PROJECT BACK-LOG

 

1.

Project Back-Log for all Projects (see Back-Log Spreadsheet attached as Exhibit
B-1)

 

$_____________

 

 

 

 

 

1(a). Terminated contracts for Projects                         $_____________

 

 

 

 

 

 

 

1(b). Cash sale Projects
                                                 $_____________

 

 

 

 

 

 

2.

An incremental % of Projects for which the period of time during which the
applicable customer can terminate the Host Customer Agreement has not yet
expired, which incremental % shall be equal to the % which, when combined with
the cancelled Projects previously excluded from the Project Backlog, would
result in an overall cancellation rate of [***]% of the total value of Projects
that have achieved Sunrun Sign-Off over the prior twelve (12) months

 

$_____________

 

 

 

 

3.

Projects which are purchased in cash by a customer (to the extent included in
Project Back-Log)

 

$_____________

 

 

 

 

4.

Projects which are subject to any Lien other than (i) Liens in favor of the
Collateral Agent and (ii) Liens thereon permitted under Section 7.01 of the
Credit Agreement

 

$_____________

 

 

 

 

5.

Projects in which any Person other than a Loan Party shall have any ownership
interest or any other interest or title, other than (i) any such interest or
title of any customer pursuant to the Host Customer Agreement related thereto
and (ii) Liens thereon permitted under Section 7.01 of the Credit Agreement

 

$_____________

 

 

 

 

6.

Projects that are not Tax Credit Eligible Projects

 

$_____________

 

 

 

 

7.

Projects the PV Systems related to which use solar photovoltaic panels or
inverters that were obtained from, or are a product of, a manufacturer that has
not been approved by any Tax Equity Investor or provider of Backlever Financing

 

$_____________

 

 

 

 

8.

Projects located in a state or locality that has not been approved by any Tax
Equity Investor or provider of Backlever Financing

 

$_____________

 

 

 

 

9.

Projects for which any manufacturer’s warranty related to the photovoltaic
panels and inverters related thereto is not in full force or effect or cannot be
enforced by a Loan Party

 

$_____________

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

10. 

Inactive Projects

 

$_____________

 

 

 

 

11.

To the extent applicable, Projects specifically identified to be Tranched in
order to cure the True-Up Liability

 

$_____________

 

 

 

 

12.

Projects which have been identified for Tranching using Available Take-Out which
is not Eligible Take-Out

 

$_____________

 

 

 

 

13.

Sum of Item 2 through Item 12

 

$_____________

 

 

 

 

14.

Eligible Project Back-Log (difference of Item 1 minus Item 13)

 

$_____________

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

ATTACHMENT 2

 

CALCULATION OF ELIGIBLE TAKE-OUT

 

1.

The aggregate amount of each Tax Equity Investor’s undrawn Tax Equity Commitment
plus all drawn but unused amounts under such Tax Equity Commitment (see Take-Out
Spreadsheet)

  

$_____________

 

 

 

 

2.

The aggregate amount of committed and undrawn Backlever Financing (see Take-Out
Spreadsheet)

 

$_____________

 

 

 

 

3.

The aggregate amount of committed and undrawn financings acceptable to the
Collateral Agent and the Required Lenders (and not otherwise covered by Items 1
and 2) (see Take-Out Spreadsheet)

 

$_____________

 

 

 

 

4.

Sum of Item 1 through Item 3

 

$_____________

 

 

 

 

5.

The aggregate amount of Available Take-Out provided by any Person (i) that has
provided written notice that it disputes its obligation to fund such Available
Take-Out, (ii) that generally made statements that it is unable to satisfy its
funding obligations, or (iii) for which any Person may have any valid and
asserted claim, demand, or liability whether by action, suit, counterclaim or
otherwise against such Available Take-Out

 

$_____________

 

 

 

 

6.

The aggregate amount of Available Take-Out provided by a Person who is the
subject of any action or proceeding of a type described in Section 8.01(f) of
the Credit Agreement

 

$_____________

 

 

 

 

7.

The aggregate amount of set-off with respect to any Available Take-Out provided
by a Person who has the right of offset with respect to any amounts owed to such
Person by any Borrower or its Subsidiaries

 

$_____________

 

 

 

 

8.

The aggregate amount of any Available Take-Out with respect to which a Loan
Party or any Subsidiary has given or received formal written notice that a
default or event of default has occurred and is continuing under the documents
governing the applicable Tax Equity Commitments or Backlever Financing, or has
knowledge of the occurrence and continuation of such default or event of default
but has not given such formal written notice; provided that this amount shall
not include such Available Take-Out to the extent that (x) any default that has
not become an event of default thereunder has been cured within the applicable
cure period thereunder and (y) no Material Adverse Effect has resulted from such
default; and provided, further, that this amount shall include such Available
Take-Out solely to the extent that the Tax Equity Investor or the provider of
Backlever Financing would, as a result of the continuation of such default or
event of default, have the right to cease funding (unless such right to cease
funding has been waived)

 

$_____________

 

 

 

 

9.

Sum of Item 5 through Item 8

 

$_____________

 

 

 

 

10.

Eligible Take-Out (difference of Item 4 minus Item 9)

 

$_____________

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

Exhibit A-2

CALCULATION OF THE NYGB BORROWING BASE

 

1.

Project Back-Log for [***] (see Back-Log Spreadsheet attached as Exhibit B-2)

  

$_____________

 

 

 

 

 

1(a). Terminated contracts for [***]                              $_____________

 

 

 

 

 

 

 

1(b). Cash sale
[***]                                                       $_____________

 

 

 

 

 

 

2.

An incremental % of [***] for which the period of time during which the
applicable customer can terminate the Host Customer Agreement has not yet
expired, which incremental % shall be equal to the % which, when combined with
the cancelled [***] previously excluded from the Project Backlog, would result
in an overall cancellation rate of [***] of the total value of [***] that have
achieved Sunrun Sign-Off over the prior twelve (12) months

 

$_____________

 

 

 

 

3.

[***] which are purchased in cash by a customer (to the extent included in
Project Back-Log)

 

$_____________

 

 

 

 

4.

[***] which are subject to any Lien other than (i) Liens in favor of the
Collateral Agent and (ii) Liens thereon permitted under Section 7.01 of the
Credit Agreement

 

$_____________

 

 

 

 

5.

[***] in which any Person other than a Loan Party shall have any ownership
interest or any other interest or title, other than (i) any such interest or
title of any customer pursuant to the Host Customer Agreement related thereto
and (ii) Liens thereon permitted under Section 7.01 of the Credit Agreement

 

$_____________

 

 

 

 

6.

[***] that are not Tax Credit Eligible Projects

 

$_____________

 

 

 

 

7.

[***] the PV Systems related to which use solar photovoltaic panels or inverters
that were obtained from, or are a product of, a manufacturer that has not been
approved by any Tax Equity Investor or provider of Backlever Financing

 

$_____________

 

 

 

 

8.

[***] located in a state or locality that has not been approved by any Tax
Equity Investor or provider of Backlever Financing

 

$_____________

 

 

 

 

9.

[***] for which any manufacturer’s warranty related to the photovoltaic panels
and inverters related thereto is not in full force or effect or cannot be
enforced by a Loan Party

 

$_____________

 

 

 

 

10.

[***] that are Inactive Projects

 

$_____________

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

11. 

To the extent applicable, [***] specifically identified to be Tranched in order
to cure the True-Up Liability

 

$_____________

 

 

 

 

12.

[***] which have been identified for Tranching using Available Take-Out which is
not Eligible Take-Out

 

$_____________

 

 

 

 

13.

Sum of Item 2 through Item 12

 

$_____________

 

 

 

 

14.

NYGB Borrowing Base (difference of Item 1 minus Item 13)

 

$_____________

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

Exhibit B-1

Form of
Back-Log Spreadsheet

Project Back-Log for all Projects

 

Total PV
System Size
(in kW)

Average PV
System FMV
(in $/W)1

Total PV System
Value
(in $)

 

 

 

 

 

1 - Insert amount as determined by the definition of PV System Value in the
Credit Agreement

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

Exhibit B-2

Form of
Back-Log Spreadsheet

Project Back-Log for [***]

 

Total PV
System Size of
[***]

(in kW)

Average PV
System FMV of
[***]
(in $/W)1

Total PV System
Value for
[***]
(in $)

 

 

 

 

 

1 - Insert amount as determined by the definition of PV System Value in the
Credit Agreement

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

Exhibit C

Form of
Take-Out Spreadsheet

Available Take-Out

Fund

Investor /

Backlever

Financing

Provider

Close Date

Commitment

Amount

Total

Investor

Contributions

Total

Unused

Contributions

Remaining

Undrawn

Commitment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

Exhibit D

[Listing of any contracts that have become ineligible for Tranching under any
open Tax Equity Partnership (including the number, face value and reasons for
rejection)]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

ANNEX III

EXHIBIT T

TO CREDIT AGREEMENT

Form of
Letter of Credit Notice

TO:

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent

RE:

Credit Agreement, dated as of April 1, 2015, by and among Sunrun Inc., a
Delaware corporation, AEE Solar, Inc., a California corporation, Sunrun South
LLC, a Delaware limited liability company, and Sunrun Installation Services
Inc., a Delaware corporation (collectively, the “Borrowers”), the Guarantors,
the Lenders, Credit Suisse AG, Cayman Islands Branch, as Administrative Agent,
and Silicon Valley Bank, as Collateral Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein shall have the meaning
set forth in the Credit Agreement)

DATE:

[Date]

 

The undersigned hereby requests (select one):

 

c

An issuance of a Letter of Credit for the benefit of _______________, located at
__________________.

 

c

An increase to the stated amount of the Letter of Credit issued on _________,
20__ , for the benefit of _________________, located at ___________________ (the
“Letter of Credit Increase”).5

---

 

1.

On __________________ (the “Credit Extension Date”)

 

2.

[In the amount of  $________________]

[In the amount of $________________, increasing the stated amount of the Letter
of Credit described herein to $________________]

 

3.

With an expiry date of _________, 20__

 

5 

  The Lenders’ Applicable Percentages with respect to the Lenders’ risk
participation in a Letter of Credit shall be recalculated at the time of any L/C
Credit Extension that increases the amount of such Letter of Credit based on the
amount of the Letter of Credit as so increased.

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

(a)If the Letter of Credit described herein is to be an Auto-Extension Letter of
Credit, the latest expiry date will be __________, 20__ 

 

4.

For the purpose of __________________________________________

 

5.

The [Letter of Credit] [Letter of Credit Increase] requested herein is subject
to the most recently delivered Borrowing Base Certificate, dated as of ________,
20__ (the “Current Borrowing Base Certificate”).

 

6.

The Borrowing Base set forth in the Current Borrowing Base Certificate is
$________________.  

 

7.

The NYGB Borrowing Base set forth in the Current Borrowing Base Certificate is
$_______________.

 

8.

The amount of the NYGB Borrowing Base Availability as of the Credit Extension
Date is $______________.

 

9.

The Lenders will be required to purchase their respective participation in the
Letter of Credit described herein based on:

 

c

Unadjusted Applicable Percentage

 

c

Adjusted Applicable Percentage

 

10.

Below sets forth each Lender’s Applicable Percentage of the Letter of Credit
described herein, the amount of the participation in such Letter of Credit
corresponding to such Applicable Percentage and the amount of such Lender’s
Revolving Exposure, in each case, after giving effect to the [issuance of such
Letter of Credit] [Letter of Credit Increase].

Lender

[Unadjusted] [Adjusted] Applicable Percentage

Amount of Participation in  
Letter of Credit

Revolving Exposure

Credit Suisse AG, Cayman Islands Branch

 

 

 

Morgan Stanley Senior Funding, Inc.

 

 

 

Goldman Sachs Bank USA

 

 

 

KeyBank National Association

 

 

 

Silicon Valley Bank

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

Royal Bank of Canada

 

 

 

Comerica Bank

 

 

 

NY Green Bank

 

 

 

 

The Letter of Credit Application related to the [Letter of Credit] [Letter of
Credit Increase] requested herein is attached hereto as Exhibit A.

The [Letter of Credit] [Letter of Credit Increase] requested herein complies
with the proviso to the first sentence of Section 2.03(a)(i) and the
requirements of Section 2.01(c) of the Credit Agreement.

Each of the Borrowers hereby represents and warrants that the conditions
specified in Section 4.02 of the Credit Agreement shall be satisfied on and as
of the Credit Extension Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

SUNRUN INC.,
a Delaware corporation, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

AEE SOLAR, INC.,
a California corporation, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

SUNRUN SOUTH LLC,
a Delaware limited liability company, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

SUNRUN INSTALLATION SERVICES INC.,
a Delaware corporation, as Borrower

By:

 

Name:

 

Title:

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

Exhibit A

[Letter of Credit Application]

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

ANNEX IV

SCHEDULE 1.01(b)

Commitments and Unadjusted Applicable Percentages

 

Lender

Commitment

Unadjusted Applicable Percentage

Credit Suisse AG, Cayman Islands Branch

$[***]

[***]%

Morgan Stanley Senior Funding, Inc.

$[***]

[***]%

Goldman Sachs Bank USA

$[***]

[***]%

KeyBank National Association

$[***]

[***]%

Silicon Valley Bank

$[***]

[***]%

NY Green Bank

$[***]

[***]%

Royal Bank of Canada

$[***]

[***]%

Comerica Bank

$[***]

[***]%

Total

$[***]

100.000000000%

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

ANNEX V

SCHEDULE 5.21(d)(i)  

Deposit Accounts & Securities Accounts

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

ANNEX VI

SCHEDULE 5.21(g)(ii)  

Other Properties

No Mortgaged Properties exist.

 

Locations of Loan Parties are as follows:

 

Loan Party

 

Registered Address

Principal Place of Business

Sunrun Inc.

595 Market Street, 29th Floor, San Francisco, CA 94105

 

595 Market Street, 29th Floor, San Francisco, CA 94105

AEE Solar, Inc.

595 Market Street, 29th Floor, San Francisco, CA 94105

 

775 Fiero Lane, Suite 200, San Luis Obispo, CA 93401

Sunrun Installation Services Inc.

595 Market Street, 29th Floor, San Francisco, CA 94105

 

775 Fiero Lane, Suite 200, San Luis Obispo, CA 93401

Sunrun South LLC

595 Market Street, 29th Floor, San Francisco, CA 94105

 

775 Fiero Lane, Suite 200, San Luis Obispo, CA 93401

Clean Energy Experts LLC

 

595 Market Street, 29th Floor, San Francisco, CA 94105

595 Market Street, 29th Floor, San Francisco, CA 94105

 

Location of personal property Collateral with value in excess of $1,000,000:

 

Address

 

Leased or Owned

Lessor Name

1227 Striker Avenue, Suite 200, Sacramento, CA 98534

Leased

AEE Solar, Inc.

1215 Striker Avenue, Suite 120, Sacramento, CA 95834

Leased

AEE Solar, Inc.

8760 Younger Creek Drive, Sacramento, CA 95828

Leased

AEE Solar, Inc.

704 Legionaire Drive, Fredericksburg, PA 17026

Leased

AEE Solar, Inc.

1307 Striker Avenue, Suite 105, Sacramento, CA 98534

Leased

AEE Solar, Inc.

2626 E. Vista Industria, Rancho Dominguez, CA 90221

Leased

AEE Solar, Inc.

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

Address

 

Leased or Owned

Lessor Name

95 Sunbelt Blvd, Columbia, SC 29203

Leased

Sunrun Installation Services Inc.

734 Forest Street, Suite 400, Marlborough, MA, 01752,

Leased

Sunrun Installation Services Inc.

74-577 Honokohau Street, Kailua-Kona, HI 96740

Leased

Sunrun Installation Services Inc.

200 Research Drive, Wilmington, MA

Leased

Sunrun Installation Services Inc.

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

ANNEX VII

Schedule 6.14(d)(i)(D)

 

Excluded Deposit Accounts


 




[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

[Attached]

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

[***]

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 